
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6



Providian Financial Corporation Management Incentive Plan
(Amended and Restated as of March 14, 2005)


1.PURPOSE

        The purpose of this amended and restated Plan is to motivate and reward
eligible employees for good performance by making a portion of their cash
compensation dependent on the achievement of certain Performance Goals related
to the performance of Providian Financial Corporation (the "Company") and its
affiliates and operating units. This Plan is designed to preserve the income tax
deductibility of incentives paid hereunder to Company executive officers who are
subject to the limitations of Section 162(m) of the Internal Revenue Code of
1986, as amended, and the regulations and interpretations promulgated thereunder
(the "Code"). Accordingly, the adoption of this Plan as to Covered Employees is
subject to the approval of the Company's stockholders pursuant to Code
Section 162(m). "Covered Employees" means those persons who are (or who, in the
Committee's sole discretion, may become) subject to the limitations of Code
Section 162(m).

2.PARTICIPANTS

        The participants in this Plan shall be key employees of the Company, as
determined by the Committee.

3.ADMINISTRATION

        The Plan shall be administered by the Committee, which shall have the
discretionary authority to interpret the provisions of the Plan, including all
decisions on eligibility to participate, the establishment of payment targets
and the amount of the awards payable under the Plan. The decisions of the
Committee shall be final and binding on all parties making claims under the
Plan. The Committee shall consist of at least two outside directors of the
Company that satisfy the requirements of Code Section 162(m). The Committee
shall have the sole discretion and authority to administer and interpret this
Plan in accordance with Code Section 162(m). Unless the Board provides
otherwise, the Human Resources and Compensation Committee of the Company's Board
of Directors shall be the Committee.

4.AMOUNT OF BONUS

        A participant's bonus payment, if any, is based on (i) an individual
target set by the Committee in writing with respect to the Performance Period
and (ii) the Performance Goal or Goals for the Performance Period set by the
Committee (increased or decreased, in each case in accordance with factors
adopted by the Committee with respect to the Performance Period that relate to
unusual or extraordinary items). However, no bonus in excess of $3,000,000 will
be paid to any participant with respect to a Performance Period. The Committee
may also reduce or eliminate the amount of an award otherwise payable to a
participant with respect to any Performance Period in its sole discretion. With
respect to persons who are not Covered Employees, the Committee may also
increase the amount of an award otherwise payable to a participant with respect
to any Performance Period in its sole discretion. This Plan's "Performance
Goals" may include, without limitation, one or more of the following objectively
measurable performance factors: (i) earnings; (ii) earnings per share;
(iii) revenue; (iv) expenses; (v) net interest margin; (vi) return on equity or
assets; (vii) operating income; (viii) cash flow; (ix) risk adjusted margin;
(x) stock price; (xi) assets; (xii) ratio of nonperforming to performing assets;
(xiii) net interest income; (xiv) revenue growth; (xv) total shareholder return;
(xvi) market share; (xvii) charge-offs; (xviii) non-performing assets; and/or
(xix) net income, each with respect to the Company and/or one or more of its
affiliates or operating units, as determined by the Committee in its sole
discretion. Bonuses paid to participants who are not Covered Employees may take
into account other performance based factors. A "Performance Period" shall be,
with respect to a participant, any period not exceeding 36 months, as determined
by the Committee in its sole discretion. The selection and adjustment of
applicable Performance Goals, and the establishment of targets, for Covered
Employees shall occur in compliance with the rules of Code Section 162(m).

--------------------------------------------------------------------------------




5.PAYMENT OF BONUS

        Unless otherwise determined by the Committee, the payment of a bonus
generally requires that the participant be on the Company's payroll as of the
date the bonus is to be paid. The Committee may make exceptions to this
requirement in the case of retirement, death or disability or under other
circumstances, as determined by the Committee in its sole discretion. Bonus
payments may be made (i) in cash, (ii) in the form of any award available under
the Company's 2000 Stock Incentive Plan, as replaced, modified, amended or
supplemented from time to time (the "2000 Stock Plan"), and/or (iii) in the form
of any award available under the Company's 1999 Non-Officer Equity Incentive
Plan, as replaced, modified, amended or supplemented from time to time (the
"1999 Non-Officer Plan"), as determined by the Committee in its sole discretion.
The number of shares granted shall be determined by dividing the cash amount
forgone by the fair market value (as defined under the 2000 Stock Plan or the
1999 Non-Officer Plan) of a share on the date in question. Options or stock
appreciation rights granted pursuant to this Section 5 shall have a fair value
equal to the amount of cash forgone, which fair value shall be based on the
Black-Scholes Valuation Model or other objective method determined by the
Committee, in its sole discretion. Any distribution made under the Plan shall
occur within a reasonable period of time after the end of the Performance Period
in which the participant has earned the award; provided, that no bonus shall be
paid to a Covered Employee unless and until the Committee certifies in writing
the extent to which the Performance Goal(s) and other terms and conditions
applicable to the award have been achieved or exceeded and the Committee
approves the amount and payment of the bonus. If a participant entitled to the
payment of an award under the Plan dies prior to the distribution of such award,
the distribution shall be made to the participant's beneficiary, as designated
under the Plan, within the same time period in which the award otherwise would
have been paid to the participant. The Committee may establish different
Performance Periods for different participants, and the Committee may establish
concurrent or overlapping Performance Periods.

6.AMENDMENT AND TERMINATION

        The Board of Directors reserves the right to amend, suspend, terminate,
and, if suspended, reinstate this Plan, in whole or in part, at any time,
provided however, that no such action may adversely affect the payment of any
award accrued under the Plan prior to the date of such action. Plan amendments
will require stockholder approval only to the extent required by Code
Section 162(m) and other applicable law.

7.LEGAL CONSTRUCTION

        Except where otherwise indicated by the context, any masculine term used
herein also shall include the feminine; the plural shall include the singular
and the singular shall include the plural. In the event any provision of this
Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of this Plan, and this Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included. The granting of awards under this Plan shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. This
Plan and all awards shall be construed in accordance with and governed by the
laws of the State of Delaware, but without regard to its conflict of law
provisions, and applicable Federal law. Captions are provided herein for
convenience only, and shall not serve as a basis for interpretation or
construction of this Plan.

8.INTENT

        The intention of the Company and the Committee is to administer the Plan
in compliance with Code Section 162(m) so that the awards paid under the Plan to
Covered Employees will be treated as performance-based compensation under Code
Section 162(m)(4)(C). If any provision of the Plan applicable to Covered
Employees does not comply with the requirements of Code Section 162(m), then
such provision shall be construed or deemed amended to the extent necessary to
conform to such requirements. The Company and/or the Committee, in their sole
discretion, may pay bonuses outside of and independent of the Plan to any
Participant.

--------------------------------------------------------------------------------




9.REGISTRATION OF STOCK

        The Company shall be under no obligation to register under the
Securities Act of 1933, as amended (the "Act"), shares of Company common stock
distributed under the Plan, if any. If any shares of Company common stock
distributed under the Plan are in certain circumstances exempt from registration
under the Act, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.

10.TAX WITHHOLDING

        The Company shall have the right to deduct from all awards paid in cash
any federal, state or local income and/or payroll taxes required by law to be
withheld with respect to such payments. In the case of awards settled in Company
common stock, the person receiving such common stock may be required to pay to
the Company the amount of any such taxes which the Company is required to
withhold with respect to such common stock or, at the Committee's sole
discretion, the Company may withhold a number of shares of Company common stock
which have a fair market value equal to the amount of such withholdings. The
Company also may withhold from any other amount payable by the Company or any
affiliate to the participant an amount equal to the taxes required to be
withheld from any award.

11.CLAIM TO AWARDS AND EMPLOYMENT RIGHTS

        Nothing in the Plan shall confer on any participant the right to
continued employment with the Company or any of its affiliates, or affect in any
way the right of the Company or any affiliate to terminate the participant's
employment at any time, and for any reason, or change the participant's
responsibilities. Awards represent unfunded and unsecured obligations of the
Company and a holder of any right hereunder in respect of any award shall have
no rights other than those of a general unsecured creditor to the Company.

12.BENEFICIARIES

        To the extent the Committee permits beneficiary designations, any
payment of awards due under the Plan to a deceased participant shall be paid to
the beneficiary duly designated by the participant in accordance with the
Company's practices. If no such beneficiary has been designated or survives the
participant, payment shall be made to the participant's legal representative. A
beneficiary designation may be changed or revoked by a participant at any time,
provided the change or revocation is filed with the Company prior to the
participant's death.

13.NONTRANSFERABILITY

        A person's rights and interests under the Plan, including any award
previously made to such person or any amounts payable under the Plan, may not be
assigned, pledged, or transferred except, in the event of a participant's death,
to a designated beneficiary as provided in the Plan, or in the absence of such
designation, by will or the laws of descent and distribution.

14.INDEMNIFICATION

        Each person who is or shall have been a member of the Committee and each
employee of the Company or an affiliate who is delegated a duty under the Plan
shall be indemnified and held harmless by the Company from and against any loss,
cost, liability or expense that may be imposed upon or reasonably incurred by
him in connection with or resulting from any claim, action, suit or proceeding
to which he may be a party or in which he may be involved by reason of any
action or failure to act under the Plan and against and from any and all amounts
paid by him in satisfaction of judgment in any such action, suit or proceeding
against him, provided such loss, cost, liability or expense is not attributable
to such person's willful misconduct. Any person seeking indemnification under
this provision shall give the Company prompt notice of any claim and shall give
the Company an opportunity, at its own expense, to handle and defend the same
before the person undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company's
Articles of Incorporation or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

15.EXPENSES

        The expenses of administering the Plan shall be borne by the Company.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6



Providian Financial Corporation Management Incentive Plan (Amended and Restated
as of March 14, 2005)
